DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a drive assembly in combination with the remainder of the structure set forth in claim 1, particularly "a stationary spindle secured to a housing element of the at least one housing element forming a reaction member, wherein the clutch ring is rotationally fixed to the stationary spindle and is configured for axial movement along the stationary spindle".
The prior art does not disclose or render obvious a motivation to provide for a drive assembly in combination with the remainder of the structure set forth in claim 15, particularly “the clutch ring includes engagement elements and the planetary gear set has corresponding engagement elements configured to receive the engagement elements of the corresponding clutch ring, wherein the engagement elements and the corresponding engagement elements each have a square side and a ramped side; and wherein relative rotation and engagement of the ramped sides causes the clutch ring to move axially from the second position to the first”
The prior art does not disclose or render obvious a motivation to provide for a drive assembly in combination with the remainder of the structure set forth in claim 16, particularly “a stationary spindle secured to a housing element of the at least one housing element forming stationary reaction member; a first drive shaft rotatable about a drive axis relative to the stationary reaction member and the stationary spindle; a planetary gear set coupled to the first drive shaft and configured to selectively rotate an output element, the planetary gear set having a sun gear coupled to the drive 4Serial No. 17/185,713 Attorney Docket No.: 230.0658(P31346-US-PRI) shaft, a planet carrier, a set of planet gears supported by the planet carrier and engaging the sun gear, and a ring gear circumscribing and engaging the planet gears; a plurality of clutch rings, each clutch ring interfaced with the stationary spindle or the drive shaft, and configured for movement along the drive axis to selectively engage and disengage the planet carrier”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID R MORRIS/Primary Examiner, Art Unit 3659